20 So.3d 906 (2009)
GALENOS HOLDING, LLC, Appellant,
v.
Jenny PEREZ, an individual, and A+ Title Service Corporation, a Florida corporation, Appellees.
No. 3D08-715.
District Court of Appeal of Florida, Third District.
September 23, 2009.
Rehearing Denied October 28, 2009.
Jacqueline A. Salcines, South Miami, for appellant.
Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow, & Schefer and Carlos D. Cabrera, Hollywood, for appellee, A+ Title Service Corporation.
Before GERSTEN, CORTIÑAS, and ROTHENBERG, JJ.
PER CURIAM.
Galenos Holding, LLC, appeals an adverse final summary judgment entered in favor of A+ Title Service Corporation. Because the record reflects genuine issues of material fact, we find that the trial court improperly granted final summary judgment and reverse. See Volusia County v. *907 Aberdeen at Ormond Beach, L.P., 760 So.2d 126, 130 (Fla.2000).
Reversed and remanded.